United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Q.M., Appellant
and
U.S. POSTAL SERVICE, JACKSONVILLE
NETWORK DISTRIBUTION CENTER,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-798
Issued: August 15, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 28, 2012 appellant filed a timely appeal from a February 10, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) that denied his claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
December 30, 2011.
On appeal appellant asserts that he mistakenly wrote the date of injury as December 29,
2011 on a medical form.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On December 30, 2011 appellant, then a 40-year-old mail handler equipment operator,
filed a traumatic injury claim, alleging that he sprained his right shoulder at 11:45 a.m. that day,
while pulling the handle on a wire cage. Jacob D. Jowers, supervisor of distribution operations,
indicated with the check mark “yes,” that the knowledge of the facts of the injury agreed with the
statements of the employee and/or witnesses. However, “challenge” was written on the top of
the claim form, and a note is appended to the claim form stating, “date of injury reported to
agency differs from date the employee reported the [date of injury] to Solantic,” a medical
provider.2 Mr. Jowers also signed a Form CA-16, authorization for medical treatment, on
December 30, 2011 in which he indicated by check mark that necessary medical treatment could
be furnished for the affects of the injury.
On a Solantic Baptist Urgent Care medical form, appellant indicated that “today’s date”
was December 29, 2011. He also indicated that the injury occurred at 11:45 a.m. on
December 29, 2011. In a summary for employer form report dated December 30 2011,
Dr. Amy R. Crowder, Board-certified in family medicine, a physician with Solantic, noted that
appellant arrived at 3:25 p.m. The form indicated that the date of injury was December 29, 2011.
Dr. Crowder diagnosed shoulder strain and advised that appellant could work modified duty with
no lifting greater than 25 pounds continuously and no pushing, pulling or lifting greater than 30
pounds intermittently. A December 30, 2011 duty status report noted December 30, 2011 as the
reported date of injury. On a Florida workers’ compensation form report dated December 30,
2012, Dr. Crowder reported that December 29, 2011 was the date of injury and indicated by
check marks that the injury was work related and that appellant could return to modified duty.
She also completed an attending physician’s report on December 30, 2011 in which she
diagnosed shoulder sprain and indicated by check mark that the diagnosis was employment
related. In a telefax transmittal dated January 3, 2012, “David” with Solantic advised “I can’t
change DOI, as patient declared DOI 12/29/11 on admission injury information.”
By letter dated January 6, 2012, OWCP informed appellant of the type evidence needed
to establish his claim. It noted the discrepancy regarding the date of injury and informed him
that the discrepancy “must be resolved” for further consideration of the claim.
In a December 30, 2011 treatment note that listed the injury date as December 29, 2011,
Dr. Crowder reported a history of present illness, stating that appellant reported that earlier on
December 30, 2011 he felt a sharp pain in his right shoulder when he pulled a tow bar. She
provided physical examination findings, diagnosed shoulder strain and advised that the condition
was work related. In a January 13, 2012 treatment note, Dr. L.D. Atkinson, Board-certified in
occupational medicine, a physician with Solantic, noted an injury date of December 30, 2011.
He advised that appellant was seen in follow-up and had continued right shoulder pain.
Dr. Atkinson diagnosed right shoulder strain and advised that appellant could perform restricted
duty. He also provided a visit summary, a duty status report and a Florida workers’
compensation form, all dated January 13, 2012, in which he indicated that the injury date was
December 30, 2011 and that the diagnosed condition was work related.
2

The written notations do not appear to be in Mr. Jowers’ handwriting.

2

By decision dated February 10, 2012, OWCP denied the claim. It noted the discrepancy
in the reported dates of injury and found that the evidence submitted was not sufficient to
establish that the events occurred as described.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of her claim by the weight of reliable, probative and substantial evidence,3
including that she is an “employee” within the meaning of FECA and that she filed her claim
within the applicable time limitation.4 The employee must also establish that she sustained an
injury in the performance of duty as alleged and that her disability for work, if any, was causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.6
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.7
Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
however, must be consistent with the surrounding facts and circumstances and her subsequent
course of action. An employee has not met her burden in establishing the occurrence of an injury
when there are such inconsistencies in the evidence as to cast serious doubt upon the validity of
the claim. Circumstances such as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury and failure to obtain
medical treatment may, if otherwise unexplained, cast doubt on an employee’s statement in
determining whether a prima facie case has been established.8
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

4

R.C., 59 ECAB 427 (2008).

5

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

T.H., 59 ECAB 388 (2008).

7

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

8

Betty J. Smith, 54 ECAB 174 (2002).

3

rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.9
ANALYSIS
The Board finds that the evidence of record supports that an employment incident
occurred on December 30, 2011. OWCP denied the claim on the grounds that there were
inconsistencies regarding the date of injury because appellant stated on his claim form that the
injury occurred at 11:45 a.m. on December 30, 2011, yet on a medical intake form at Solantic
Urgent Care, he recorded a date of injury as December 29, 2011, and this date was memorialized
on additional reports from Solantic. A closer inspection of the medical intake form, however,
shows that appellant listed “today’s date” as December 29, 2011 when clearly he was seen at
Solantic on December 30, 2011. Dr. Crowder, who saw him at 3:25 p.m., reported that he
injured his right shoulder earlier that day. Moreover, Mr. Jowers, supervisor of distribution
operations, signed the claim form which had a date of injury of December 30, 2011. He
indicated that the knowledge of the facts of the injury agreed with the statement of the employee.
While someone appended “challenge” on the top of the claim form, and wrote that the date of
injury reported to the employing establishment differed from that reported to Solantic, these
appended notes were not signed and do not appear to be made by Mr. Jowers. The record does
not contain a letter of challenge from the employing establishment. Mr. Jowers also completed a
CA-16 form authorizing medical treatment, apparently filled out at the same time. He did not
indicate doubt that the claimed condition was employment related on the CA-16 form. The
Board thus finds that the factual evidence is sufficient to establish that appellant experienced an
employment incident on December 30, 2011.10
The Board further finds that the case is not in posture for a decision with regard to
whether the December 30, 2011 work incident caused an injury. As noted, part of an employee’s
burden of proof includes the submission of medical evidence addressing whether the
employment incident caused a personal injury. Here, OWCP has not considered whether the
medical evidence is sufficient to establish the claim and it has also not considered whether,
regardless of the acceptance of the claim, appellant is entitled to reimbursement of medical
expenses pursuant to the CA-16 form issued to him by the employing establishment.11
Accordingly, the case will be remanded to OWCP for appropriate consideration and
development of the medical evidence.12 After such further development deemed necessary,
OWCP shall issue an appropriate merit decision regarding appellant’s claim.

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

10

See Betty J. Smith, 54 ECAB 174 (2002).

11

Val D. Wynn, 40 ECAB 666 (1989).

12

See N.W., Docket No. 11-530 (issued November 7, 2011).

4

CONCLUSION
The Board finds that the evidence supports that an employment incident occurred on
December 30, 2011 and that the case must be remanded to OWCP to determine if appellant
sustained an injury or medical condition caused by this incident.
ORDER
IT IS HEREBY ORDERED THAT the February 10, 2012 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded to OWCP for proceedings
consistent with this opinion of the Board.
Issued: August 15, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

